DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species 1B, Species 2D, and Species 3A in the reply filed on August 6th, 2021 is acknowledged.
Claims 4 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 6th, 2021.
Double Patenting
Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 14 recites the step of inserting the implant into the cavity. However, both claims 1 and 10 include the step of inserting the implant into the cavity of the patient’s bone and into the cavity of the mock bone. Therefore, the claim is unclear as to which cavity the implant is to be inserted and the claim appears to duplicate the limitation of inserting the implant into either cavity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zuhars (U.S. Publication 2017/0367764) in view of Shochat (U.S. Publication 2018/0250078).
	Zuhars discloses a method comprising the steps of generating a surgical plan having a position and orientation of a cavity to be created in bone to receive an implant (page 3 paragraph 27) and trajectory parameters, such as vectors, lines, points, or a combination thereof (page 3 paragraphs 27-28; the reference discloses programming a robotic to insert an implant with predetermined movement and this is how robotic movement is coded and is known to be part of the programming required to move a robot system along a predetermined path) for robot insertion of the implant (page 3 paragraph 27), creating the cavity in the bone (page 3 paragraph 27 and claim 5), wherein the bone is registered to the surgical plan and the surgical system prior to creating the cavity (page 2 paragraph 24 to page 3 paragraph 27), and robotically inserting the implant into the cavity (page 3 paragraph 28). The method further comprises the step of assembling the implant to an end-effector of a robotic surgical system (page 3 paragraph 28) and determining the position and orientation of the implant relative to the trajectory parameters in the surgical plan (page 3 paragraph 28), . 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Zuhars (U.S. Publication 2017/0367764) in view of Shochat (U.S. Publication 2018/0250078) further in view of Forstein (U.S. Publication 2020/0030036).
inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The invention of Zuhars as modified by Shochat discloses the invention as claimed except for the method further comprising the step of adjusting the dimensions of the cavity based on the force profile comparisons. Forstein teaches a method of using a computer assisted surgical system having a surgical instrument with a force sensor, wherein the force sensor compiles a force profile during use and compares the force profile with an expected force profile such that the dimensions of a cavity in the bone is adjusted based on the force profile comparison in order to improve the overall fit of an implant and the cavity (see abstract and Figure 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to perform the method of Zuhars as modified by Shochat wherein the dimensions of the cavity are adjusted based on the force profile comparison in view of Forstein in order to improve the overall fit between an implant and the cavity. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Claims 10-14 are rejected under 35 U.S.C. 103 as being obvious over Zuhars (U.S. Publication 2017/0367764) in view of Shochat (U.S. Publication 2018/0250078) further in view of Forstein (U.S. Publication 2020/0030036).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The invention of Zuhars as modified by Shochat discloses the invention as claimed except for the method further comprising the step of generating the expected force profile by performing a surgical procedure on a mock bone. Forstein teaches a method of inserting an implant with a robotic surgical system further comprising the step of compiling an expected force profile by performing a surgical procedure on a mock bone (see Figure 4), wherein the procedure includes the steps generating a surgical plan on a mock bone having a cavity with position and orientation and trajectory parameters for robotic insertion of the implant, creating the cavity in the mock bone, robotically inserting the implant into the cavity with acquiring force data, compiling the force date into a force profile, conducting one or more pass/fail tests, such as load testing, on the implant in the cavity to determine the implant fit, and building an expected force profile from several mock bone procedures having an acceptable implant fit, wherein several force profiled are created for each implant model/size or specific cavities in order to improve the overall fit between an implant and a bone cavity. It would have been obvious to one having ordinary skill in the art at the time the . 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775